       Case: 1:19-cr-00559-SL Doc #: 44 Filed: 10/25/19 1 of 5. PageID #: 252



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR559
                                                   )
                Plaintiff,                         )   JUDGE SARA LIOI
                                                   )
        v.                                         )
                                                   )
 DEEPAK RAHEJA,                                    )   UNOPPOSED MOTION FOR
 GREGORY HAYSLETTE,                                )   PROTECTIVE ORDER
 FRANK MAZZUCCO,                                   )
 BHUPINDER SAWHNY,                                 )
                                                   )
                Defendants.                        )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Michael L. Collyer and Megan R. Miller, Assistant United States

Attorneys, and hereby respectfully request that this Court issue an order pertaining to disclosures

made by the United States of America to Defendants and their counsel of record in this case,

employees of defense counsel of record, and other individuals engaged or employed by defense

counsel of record in connection with this case (the “Defense Team”) pursuant to the

government’s obligations under the Jencks Act, 18 U.S.C. ' 3500 and Rule 16 of the Federal

Rules of Criminal Procedure.

I.     Motion for Protective Order

       A.      Definitions

       As used in this motion:

       (a)     “Defense Team” shall mean: the defendants and their counsel of record in this

case; employees of defense counsel of record and their associated law firms, if any; and other

individuals engaged or employed by defense counsel of record in connection with this case.
       Case: 1:19-cr-00559-SL Doc #: 44 Filed: 10/25/19 2 of 5. PageID #: 253



       (b)     “Discovery Material” shall mean: all documents and electronically stored

information disclosed by the Government to the Defense Team as Jencks material, Criminal Rule

16, or otherwise during discovery in this case.

       (c)     “Protected Information” shall mean: All Protected Health Information, as defined

in the Health Insurance Portability and Accountability Act (HIPAA), plus all personal

identifying information of individuals referenced or identified in any of the materials provided

by the Government to Defendants, including but not limited to any health information connected

to an individual’s name; addresses; social security numbers or other identifying numbers,

including HIC numbers.

       B.      Summary

       Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the Government

respectfully moves this Court for a Protective Order regarding any and all Protected Information

in any of the Discovery Material provided by the Government to Defendants.

       It is further requested that Discovery Material shall be used solely for the purpose of

conducting pretrial, trial, and appellate proceedings in this action with the exception of materials

that belong to and/or were in the possession of Defendants and obtained by the United States

pursuant to search warrant or other means. These materials include and are not limited to patient

records, which are already subject to privacy restrictions under HIPAA. The parties recognize

that Defendants may be required to use these and other materials seized by the Government, for

purposes other than pretrial, trial and appellate proceedings. The parties will work together to

ensure that the use of any Discovery Material at trial or any hearing will not result in the public

disclosure of Protected Information or other information deemed to be inappropriate for public

release.




                                                  2
       Case: 1:19-cr-00559-SL Doc #: 44 Filed: 10/25/19 3 of 5. PageID #: 254



       Should the United States or Defense Team determine it necessary to share any Protected

Information with potential witnesses or other parties, it is the responsibility of the disclosing

party to provide a copy of this Order to the person receiving the Protected Information and

ensure that they are aware that they are subject to the restrictions set forth in this Order.

       Counsel for the Government has discussed these matters and the content of the proposed

Protective Order with Defendants’ counsel of record and they have indicated that Defendants do

not object to the entry of such an order. A proposed protective order is attached.

       B.      Justifications for Limited Disclosure

       Many of the materials that the Government will produce in discovery, and later as Jencks

materials, contain individually identifiable health information (defined as health information that

is connected to a patient’s name, address, Social Security number of other identifying number,

including HIC number), as well as other personal identifying information of third parties. Such

materials include Federal Bureau of Investigation (“FBI”) interview reports (“302s”), Health and

Human Services (HHS) reports, and other discovery materials, including, among other things,

patient files, insurance provider records, hospital records, and bank records. Many of these

documents contain the names, social security numbers, dates of birth, addresses, telephone

numbers, and detailed medical histories for anticipated witnesses and third parties.

Dissemination of this confidential and sensitive information increases the risk that privacy rights

would be violated.

       Discovery in this case is voluminous, and confidential and sensitive information of the

type described above is dispersed throughout it. Accordingly, although as a general matter this

type of information can be manually redacted, the Government seeks to make such materials

subject to a protective order to avoid slowing the discovery process by requiring the Government




                                                   3
         Case: 1:19-cr-00559-SL Doc #: 44 Filed: 10/25/19 4 of 5. PageID #: 255



to employ what would be a protracted redaction process for the discovery and Jencks

productions. Discovery Material can be produced in a more timely manner if the Government is

not required to undertake time-consuming redactions and is not required to analyze whether each

item produced should be subject to the protective order. Placing the confidential personal

information of third parties under a protective order puts the Government and Defendants in

equal positions, both having full and open access to the same information. Further, a protective

order serves the interest of ensuring the privacy of third parties.

II.      Conclusion

         Accordingly, the United States hereby moves this Court to issue the attached Protective

Order.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                By:     /s/ Michael L. Collyer
                                                        Michael L. Collyer (OH: 0061719)
                                                        Megan R. Miller (OH: 0085522)
                                                        Assistant United States Attorneys
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3744/3855
                                                        (216) 522-2403 (facsimile)
                                                        Michael.Collyer@usdoj.gov
                                                        Megan.R.Miller@usdoj.gov




                                                  4
       Case: 1:19-cr-00559-SL Doc #: 44 Filed: 10/25/19 5 of 5. PageID #: 256



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of October 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Michael L. Collyer
                                                       Michael L. Collyer
                                                       Assistant U.S. Attorney




                                                   5
